UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
TINA PARKS et al.,            )
                              )
          Plaintiffs,         )
                              )
          v.                  )      Civil Action No. 10-1460 (RWR)
                              )
DISTRICT OF COLUMBIA,         )
                              )
          Defendant.          )
______________________________)


                           MEMORANDUM ORDER

     Plaintiffs, the parents of seven students who allegedly

prevailed in seven separate administrative proceedings brought

under the Individuals with Disabilities in Education Act and the

Individuals with Disabilities in Education and Improvement Act

(collectively “IDEA”), codified at 20 U.S.C. § 1400 et seq.,

bring this action against the District of Columbia for attorneys’

fees and costs.   The District of Columbia has moved to dismiss

and sever the claims of all plaintiffs except for the lead

plaintiff, arguing that the claims are misjoined.      Because the

plaintiffs’ claims satisfy the requirements for permissive

joinder under Federal Rule of Civil Procedure 20(a), the District

of Columbia’s motion will be denied.

     A court may, on motion or on its own, and on just terms,

sever misjoined parties.    Fed. R. Civ. P. 21.     A party is

misjoined if it does not meet the permissive joinder requirements
                                - 2 -

of Rule 20(a).   See Montgomery v. STG Int’l, Inc., 532 F. Supp.

2d 29, 35 (D.D.C. 2008).   Rule 20(a) allows multiple parties to

be joined if: 1) the claims arise from the same transaction or

occurrence or series of transactions or occurrences and 2) any

question of law or fact common to all plaintiffs arose in the

action.   Fed. R. Civ. P. 20(a).   Because joinder of parties can

promote convenience and expedite the resolution of parties’

claims, the prongs of Rule 20(a) are construed liberally.

Davidson v. Dist. of Columbia, 736 F. Supp. 2d 115, 119 (D.D.C.

2010).    To satisfy the same transaction or occurrence prong, “the

claims must be logically related.”      Disparte v. Corporate Exec.

Bd., 223 F.R.D. 7, 10 (D.D.C. 2004).      This is a flexible test

where the “‘impulse is toward entertaining the broadest possible

scope of action consistent with fairness to the parties[.]’”

Lane v. Tschetter, Civil Action No. 05-1414 (EGS), 2007 WL

2007493, at *7 (D.D.C. July 10, 2007) (quoting United Mine

Workers of Am. v. Gibbs, 383 U.S. 715, 724 (1966)).      Thus, a

court determines case by case whether a particular factual

situation constitutes a single transaction or occurrence or

series of transactions or occurrences.     M.K. v. Tenet, 216 F.R.D.

133, 138 (D.D.C. 2002).    The common question of law or fact prong

requires “only that there be some common question of law or fact

as to all of the plaintiffs’ claims, not that all legal and

factual issues be common to all the plaintiffs.”     Disparte, 223
                                - 3 -

F.R.D. at 11.    Even if parties are not properly joined under Rule

20(a), severance under Rule 21 may not be appropriate if doing so

would prejudice a party or result in undue delay.    See M.K., 216

F.R.D. at 138.

     Several courts in this district have considered motions

under Rule 21 to sever in the IDEA context.     In Davidson, 736 F.

Supp. 2d at 117, the plaintiffs, parents of eighty-five disabled

students who had prevailed in 158 separate administrative IDEA

proceedings, sought attorneys fees.     The court held that the

plaintiffs had not satisfied the requirements of Rule 20(a)

because their claims arose “out of separate administrative

proceedings that resulted in separate [hearing officer

determinations] issued on different dates, involving, for the

most part, different students.”   Id. at 120.    Additionally, the

court noted that “the plaintiffs have offered nothing to suggest

that the claims are logically related in any way.”    In Battle v.

Dist. of Columbia, Civil Action No. 08-1449 (JR), 2009 WL

6496484, at *1 (D.D.C. Apr. 29, 2009), the plaintiffs challenged

five separate decisions rejecting the IDEA claims of five

different students by three different hearing officers.    The

court concluded that the plaintiffs’ claims were misjoined

because “[t]here are no facts alleged in the complaint, such as

the existence of a written policy similarly affecting each
                                 - 4 -

plaintiff’s case, that support the plaintiffs’ argument that

their claims are somehow logically related[.]”   Id. at *2.

     Courts in this district have also expressed a preference,

albeit in dicta, for joining IDEA fee claims.    See Abraham v.

Dist. of Columbia, 338 F. Supp. 2d 113, 122 (D.D.C. 2004) (noting

that bundling fee applications would “reduce the number of

individual lawsuits and ultimately save the parties and the Court

time and energy”); Armstrong v. Vance, 328 F. Supp. 2d 50, 55-56

(D.D.C. 2004) (endorsing “actions that include multiple fee

requests” because “while each fee petition will be considered

separately, combining them in one complaint avoids burdening the

Court with multiple actions”).    But see Davidson, 736 F. Supp. 2d

at 121 n.4 (“[A]lthough the plaintiffs point out that some courts

in this district have expressed in dicta a preference for joining

multiple IDEA fee litigation claims in a single case, nothing in

those decisions suggests that such a preference permits the

joinder of unrelated claims that do not satisfy the requirements

of Rule 20(a).”).

     Here, the District of Columbia argues that the plaintiffs’

claims do not meet the permissive joinder standard of Rule 20(a)

because “each claim involves different Hearing Officers, who

conducted hearings on differing dates, resulting in different

[hearing officer determinations].    The [hearing officer

determinations] each involve separate facts and legal issues, and
                                - 5 -

each affects a separate student, with unique needs and

circumstances.”   (Def.’s Mem. of P. & A. in Supp. of Def.’s Mot.

to Dismiss and to Sever at 4 (internal citation omitted).)

However, unlike in Battle, the plaintiffs here are not seeking

review of their hearing officer determinations, and emphasizing

the differences in the underlying IDEA claims obscures the

similarities between the plaintiffs’ claims for fees.1   Elizabeth

Jester, Esq. represented all seven plaintiffs at their IDEA

hearings and charged the same hourly rate and costs for each

plaintiff.    (Pl.’s Opp’n to Def.’s Mot. to Dismiss and Sever

(“Pl.’s Opp’n”) at 2-3.)   Additionally, the plaintiffs allege

that the District of Columbia applied a common billing practice

to reduce the fees it paid for all plaintiffs’ claims at issue.

(Id. at 4.)    This claim finds support in the District of

Columbia’s admission that it capped all of the plaintiffs’ claims

under a Congressionally-imposed fee cap of $4,000.   (Def.’s Reply

at 3.)   That the District ostensibly applied a common policy to

reduce all of the plaintiffs’ fee requests provides a sufficient

basis for concluding that there is a logical relationship between

the plaintiffs’ fee requests, such that they satisfy the first

prong of Rule 20(a).   See Disparte, 223 F.R.D. at 16 (finding the


     1
       To evaluate a claim for fees, a court must determine
whether the plaintiffs are prevailing parties, what kind and
quality of legal services the attorneys furnished, and whether
the billing rates were reasonable when compared to the prevailing
rates in the community. 20 U.S.C. § 1415(i)(3).
                               - 6 -

first prong of Rule 20(a) satisfied in the context of an

employment discrimination claim where plaintiffs alleged that

they were subject to a common policy of the defendant); cf.

Battle, 2009 WL 6496484, at *2 (noting the absence of a “policy

similarly affecting each plaintiff’s case”).   Additionally, since

the plaintiffs’ attorney states that she charged the same hourly

rate for all plaintiffs (Pl.’s Opp’n at 3), the reasonableness of

that rate is a question of fact common to all claims.   The

plaintiffs’ claims therefore also satisfy the second prong of the

Rule 20(a) analysis.   Thus, unlike in Davidson, the plaintiffs

have provided a basis for concluding that their claims are

related.

     The plaintiffs’ claims are properly joined because there is

a logical relationship between them and because they share a

common question of fact.   Accordingly, it is hereby

     ORDERED that the District of Columbia’s motion [3] to

dismiss and to sever be, and hereby is, DENIED.

     SIGNED this 20th day of June, 2011.


                               __________/s/_______________
                               RICHARD W. ROBERTS
                               United States District Judge